Case 1:19-mj-05356-JGD Document1 Filed 12/18/19 Page 1 of 1

AO 91 (Rev. 11/11} Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

United States of America
v.
Case No.

DAVID A. WOOD 19-MJ-5356-JGD

ed i

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Nov. 26, Dec. 3, and Dec. 10, 2019 in the county of Suffolk in the

 

District of Massachusetts , the defendant(s) violated:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Distribute and Possess with Intent to Distribute Controlled Substances

This criminal complaint is based on these facts:

See Attached Affidavit of Special Agent William R. McDermott.

& Continued on the attached sheet.

Complainant's signature

William R. McDermott, Special Agent, FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 12/18/2019 Just Qout O aw

 

Judge’ 's signature

City and state: Boston, MA U.S, Magistrate Judge Judith G. Dein
Printed name and title
